[Cite as State v. Nichols, 2020-Ohio-5157.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                       :

                  Plaintiff-Appellant,               :
                                                                               No. 19AP-612
v.                                                   :                       (C.P.C. No. 18CR-2024)

Angela M. Nichols,                                   :                  (REGULAR CALENDAR)

                  Defendant-Appellee.                :



                                              D E C I S I O N

                                    Rendered on November 3, 2020


                  On brief: Ron O'Brien, Prosecuting Attorney, and Seth L.
                  Gilbert, for appellant. Argued: Seth L. Gilbert.

                  On brief: Yeura Venters, Public Defender, and George M.
                  Schumann, for appellee. Argued: George M. Schumann.


                    APPEAL from the Franklin County Court of Common Pleas

KLATT, J.

          {¶ 1} Plaintiff-appellant, State of Ohio, appeals from the September 11, 2019 entry
of the Franklin County Court of Common Pleas granting, in part, the motion to suppress of
defendant-appellee, Angela M. Nichols. For the reasons set forth below, we reverse and
remand for further proceedings.
          {¶ 2} By indictment filed April 27, 2018, the state charged Nichols with one count
of tampering with evidence in violation of R.C. 2931.12, a third-degree felony, and one
count of abuse of a corpse in violation of R.C. 2927.01, a fifth-degree felony.1



1   The indictment charged Nichols' husband, Andrew, with the same crimes.
No. 19AP-612                                                                                2

       {¶ 3} Subsequently, on February 7, 2019, Nichols filed a motion to suppress
statements she made to detectives during an interview at the Franklin County Sheriff's
office on April 16, 2018. Nichols argued that the interview was a "custodial interrogation"
and that the statements were elicited without proper advisement of her constitutional rights
pursuant to Miranda v. Arizona, 384 U.S. 436 (1966). (Feb. 7, 2019 Mot. to Suppress at 2,
6.) The state opposed the motion, arguing that Nichols was not in custody at the time of
the interview; thus, no Miranda warnings were required. The trial court set the matter for
a hearing.
       {¶ 4} At the suppression hearing on June 27, 2019, the state provided the following
evidence. On April 16, 2018, Franklin County Sheriff Deputy James Dishong was instructed
by the detective bureau to contact Nichols and her husband, Andrew, at the Days Inn on
Stringtown Road to see if either or both of them would be willing to come to the sheriff's
office for an interview. Dishong did not know if Nichols was considered to be a potential
suspect or a witness. Dishong drove a marked police cruiser to the hotel. Upon arrival at
Nichols' room, he covered the door's peep hole with his hand and knocked. When Nichols
answered the door, Dishong explained that detectives would like to speak to her. Dishong
was wearing a uniform; his service weapon was visible but holstered. According to Dishong,
Nichols seemed a little surprised by his presence, as if she did not understand what was
happening. Nichols told Dishong that Andrew was not present, as he had gone to buy
cigarettes. Another deputy left to search for him.
       {¶ 5} Dishong, referring to himself as "the Uber driver," told Nichols he would give
her a ride to the sheriff's office, but she did not have to go with him. (June 27, 2019 Tr. at
7.) According to Dishong, Nichols "was free to go, free to run away, free to close the door
in my face, whatever she wanted to do." Id. at 21. When Nichols expressed concern about
leaving her dog alone at the hotel for an extended period of time, Dishong explained that a
hotel employee had assured another deputy that the dog could stay in the room.
       {¶ 6} Dishong testified that he explicitly told Nichols that she was not under arrest;
as such, he did not handcuff or otherwise restrain her and did not advise her of her Miranda
rights. He denied Nichols' request to smoke a cigarette before leaving the hotel but
permitted her to take her purse with her. Dishong and Nichols engaged in small talk during
the drive from the hotel to the sheriff's office, which took eight or nine minutes. Upon
No. 19AP-612                                                                                          3

arrival, Dishong and Nichols entered through the Sallyport. Dishong escorted Nichols to
an interview room in the detective bureau.
        {¶ 7} Franklin County Sheriff Detectives Jason Evans and Andrew Harper
interviewed Nichols in conjunction with an investigation involving discovery of an
unidentified dead body in the basement of a Harrisburg home where Nichols and Andrew
had recently lived with Andrew's mother. Evans testified that prior to the interview, he did
not consider Nichols to be a "suspect"; rather, she was "just a witness." Id. at 33.
        {¶ 8} At the outset of the interview,2 Evans and Harper introduced themselves as
detectives and thanked Nichols "for coming down and chatting with us." Id. at 37; State's
Ex. M-1. When asked about her living arrangements, Nichols confirmed that she and
Andrew had been staying with Andrew's mother in Harrisburg for a few weeks until the
landlord asked them to leave because of their dog.
        {¶ 9} Evans soon averred, "[s]o obviously you are here for a reason." Id. at 38;
State's Ex. M-1. Nichols responded, "[y]eah, and I have no idea." Id.; State's Ex. M-1. Evans
then said, "we will kind of fill you in, but * * * I really want you to be honest with us * * *
and come clean with us, okay?" Id.; State's Ex. M-1. Nichols agreed to do so.
        {¶ 10} The detectives then questioned Nichols about telephone communications she
had with Andrew's mother earlier in the evening. Nichols acknowledged that her mother-
in-law initially asked her, "[w]hy am I in a sheriff's vehicle"? Id. at 38; State's Ex. M-1. In
a subsequent call, her mother-in-law stated, "[i]t's a crime scene. They're taping off the
house." Id. at 39; State's Ex. M-1. Nichols told her mother-in-law that she did not know
why law enforcement was at the house. Nichols apprised Andrew of the conversations; he
stated that he would return his mother's call and then left the hotel. He did not return prior
to Nichols' departure with Dishong.
        {¶ 11} The detectives then asked Nichols about her relationship with Andrew. She
averred that the 2 had been married for 5 years and have a 15-month old child. She further
averred that Andrew had been a patient at a psychiatric facility in February 2019 and had
been arrested for assault in October 2018.


2 The interview was videotaped. The parties stipulated to a redacted version of the videotape, which was
submitted as State's Ex. M-1 and played at the motion hearing. The redactions involve only gaps in time
where the detectives exited and reentered the interview room. Audio from the interview was transcribed
and is included in the transcript of the motion hearing.
No. 19AP-612                                                                                   4

       {¶ 12} At this point in the interview, Evans left the room to take a phone call from
his sergeant. Harper remained with Nichols and continued to question her about Andrew.
When Evans returned, at the 7 minute, 48 second mark of the interview (hereinafter
"7:48"), he told Nichols he had just been informed that a neighbor who lives behind the
Harrisburg home told sheriff's deputies that Nichols had asked to borrow carpet cleaner.
Nichols responded that she had used her own carpet cleaner to clean up a mess made by
the dog.
       {¶ 13} Evans immediately advised Nichols that the interview was being recorded.
He then averred, "[y]ou got about 50 years of law enforcement sitting in front of you. This
is not our first case. * * * I no doubt think that you are fully aware of what's in that basement
and what took place in that basement." Id. at 46; State's Ex. M-1. He informed Nichols that
there was a dead body in the basement of the Harrisburg home and urged her to "start
thinking about who you are trying to protect here." Id.; State's Ex. M-1. When Nichols
averred that she "had no idea" about the dead body, Evans stated, "Andrew is not here right
now for us to talk to, but you are. * * * Accidents happen. * * * You were in the house as
well. If you made a mistake, this is the time for us to know that up front. * * * Don't sit here
and lie to me. * * * People make mistakes. * * * We know what took place. We know what
happened. I need you to tell us what happened." Id. at 46-47; State's Ex. M-1. At the
hearing on the motion to suppress, Evans acknowledged that after he returned to the
interview room, he lied to Nichols about knowing what had happened to the woman in the
basement. He characterized his fabrication as an "interview tactic" often used by police.
Id. at 48.
       {¶ 14} Nichols insisted that she did not know what had happened; Evans responded,
"[w]ell, I think you do." Id. at 47; State's Ex. M-1. Both detectives then told Nichols that
they knew Andrew was abusing drugs and that he had a bad temper. Evans further stated,
"[n]ow, am I going to sit here and accuse you or Andrew of being homicidal maniacs? No,
I'm not, and I don't think you are. I think you're good people who made a mistake and
attempted to clean up the mess. * * * I've already told you, this isn't our first homicide." Id.
at 49; State's Ex. M-1.
       {¶ 15} When Nichols began discussing the carpet cleaner, Evans averred "[w]e're
beyond that. All right? Don't lie to me. * * * If you made a mistake, that's what we need to
No. 19AP-612                                                                                 5

know. If Andrew made a mistake that's what we need to know. * * * Look at me. Tell me
what happened in the basement." Id. at 49-50; State's Ex. M-1.
       {¶ 16} Nichols told the detectives she had arrived at the Harrisburg home three
weeks earlier following her release from a drug rehabilitation facility in California. Andrew
immediately told her that a girl had "OD'd" in the basement and that her body was still
there. Id. at 50-51; State's Ex. M-1. He further stated that the girl had injected herself with
cocaine, resulting in a fatal seizure. Because he feared arrest for drug possession, he
disposed of the needle the girl used and did not call 911. Nichols urged Andrew to call 911;
however, neither she nor Andrew did so.
       {¶ 17} After questioning Nichols about Andrew's current whereabouts and the
couple's past and present drug use, Evans announced he was going to leave the interview
room to make phone calls. Nichols asked if she was going to be arrested. Evans responded,
"I can't say that for sure. * * * You being forthcoming with us and being honest, it goes a
long way." Id. at 59; State's Ex. M-1. Both Evans and Harper left the room; Nichols
remained alone in the room and, with Evans' permission, smoked a cigarette.
       {¶ 18} When the detectives returned, Evans asked Nichols what she knew about the
deceased woman. Evans said "listen, you've already came clean, so to speak, and been more
than informative and been very helpful to us, to our investigation. And with that being said,
there is no reason to shut down on me now." Id. at 61; State's Ex. M-1. Nichols averred that
she did not know the woman, as Andrew had met her in the psychiatric facility. Evans then
questioned Nichols about her drug supplier; Nichols provided a name and cell phone
number.
       {¶ 19} The detectives again returned to the topic of the deceased woman. Both
expressed incredulity at Nichols' statement that she had never gone into the basement to
examine the woman's body. They also questioned her about her knowledge of Andrew's
clean-up efforts in the basement. To that end, Harper averred, "[y]ou have got to think
about this. Now, we're going to fingerprint that plastic, we're going to swab it. * * * [Y]our
fingerprints, your DNA is not going to be on that bagged body anywhere? Id. at 68; State's
Ex. M-1. When Nichols responded, "I was never in the basement," Harper asked, "[i]t's not
going to be on the floor around it where you kneeled down to help him tape her up or
anything? * * * So if you were anywhere near that body, we are going to know it, and that's
No. 19AP-612                                                                               6

where you have been great with us. But continue to be great and let us know. * * * [A]nd
believe it or not, tape is an awesome thing to collect evidence. So did you help him wrap
her up?" Id. at 68-69; State's Ex. M-1. Nichols responded, "[y]eah." Id. at 69; State's Ex.
M-1.
       {¶ 20} Evans then said, "we know this stuff" and warned Nichols not to "lie" to him.
Id. at 69; State's Ex. M-1. Harper urged Nichols to "look out" for herself and "be honest
with everything." Id.; State's Ex. M-1. In response to questions about her return to
Harrisburg from California, Nichols reiterated what Andrew told her about the body in the
basement. Nichols said she and Andrew eventually went down to the basement because
they "were afraid [the body] would start smelling." Id. at 71; State's Ex. M-1.
       {¶ 21} Harper then told Nichols to be "completely honest" and "walk us through
what you guys did." Id. Nichols averred, "I feel like I need a lawyer. I'm scared." Id.
Without any acknowledgment of Nichols' statement, Evans asked her to provide more
details about what had happened. He also told Nichols that Andrew was in custody and
would tell the police what had occurred.
       {¶ 22} Evans next stated, "I understand that you assisted him in wrapping the body
or placing it in a bag." Id. at 72. Nichols agreed and thereafter provided details of their
actions. Specifically, Nichols averred that while wearing gloves, they taped together six
plastic trash bags, placed the woman's fully clothed body on top of the trash bags, and duct-
taped around it. Following additional questioning about her drug use with Andrew, the
detectives left the room.
       {¶ 23} Upon their return, the detectives told Nichols they had spoken with Andrew
that morning and now had to "nail down some details with you." Id. at 75; State's Ex. M-1.
Evans clarified that Nichols was not being accused of administering the lethal dose of drugs
to the woman or even being present when the woman did so. Thereafter, Harper averred,
"I've got to get through this with you real quick, okay" and advised Nichols of her Miranda
rights. Id. at 76; State's Ex. M-1. Nichols indicated that she understood her rights.
       {¶ 24} Thereafter, in response to the detectives' further questioning, Nichols
repeated, albeit in slightly greater detail, the information she had already disclosed
regarding her discussion with Andrew about the circumstances of the woman's death and
No. 19AP-612                                                                                 7

her participation in wrapping the body and cleaning the area around it. Subsequently, the
detectives swabbed Nichols' mouth for DNA and ended the interview.
        {¶ 25} In addition to State's Ex. M-1, the state submitted State's Ex. M-2, a
constitutional rights form used by the sheriff's office in advising an accused of his or her
Miranda rights. At the hearing, Evans acknowledged that Nichols did not sign the form.
He explained that pursuant to standard sheriff's office protocol, Nichols was not given the
opportunity to do so because she had orally waived her rights during the recorded
interview.
        {¶ 26} On cross-examination, Evans conceded that at no time during Nichols'
interview did he tell her that the interview was voluntary, that she was free to leave, or that
she did not have to speak with him. He further acknowledged that Nichols was seated at a
table at the back of the interview room and that he and Harper sat facing her on either side
of the table; he was seated between Nichols and the door. In addition, he admitted that
Nichols was not permitted to leave the room to smoke. Review of State's Ex. M-1 bears out
these details. Evans testified that the seating arrangement was to accommodate the video
camera. He conceded that Nichols "probably" was "under the impression that she had to
stay in the room" during the interview. Id. at 134.
        {¶ 27} In response to defense counsel's intimation that Evans considered Nichols to
be a suspect from the outset of the interview based upon his knowledge that a dead body
had been discovered in the basement of the home where Nichols was staying, Evans averred
that he "thought of her as nothing more than a witness until the time we Mirandized her."
Id. at 106. During further cross-examination, however, Evans acknowledged that many of
the questions posed to Nichols prior to advisement of her Miranda rights were designed to,
and did, elicit incriminating responses from her. He also acknowledged that the questions
posed after the Miranda advisement elicited only "more detail" about the topics already
covered prior to the advisement. Id. at 132. He further testified that at the conclusion of
the interview and after discussion with other law enforcement personnel, it was determined
there was probable cause to take Nichols into custody; she was thereafter taken directly to
jail.
        {¶ 28} Nichols testified that she was in bed when the police knocked on her hotel
room door. She stepped outside and was told she "needed to go down and speak to a
No. 19AP-612                                                                                8

detective downtown." Id. at 146. She felt she did not have a choice in the matter. A deputy
accompanied her into the room to retrieve her sneakers. She was not provided the
opportunity to make arrangements for the care of her dog. Dishong granted her permission
to smoke before he "hurried" her into his police cruiser. Id. at 148.
       {¶ 29} Upon arrival at the sheriff's office, she was escorted into an interview room;
the door was closed behind her. She believed she would have been handcuffed and "taken
in anyway" had she refused to go into the room. Id. at 150. She did not feel as if she could
leave the room without asking permission to do so or that she had a choice about answering
the detectives' questions. She was not asked if she wanted to talk to the detectives and was
not told that she was not required to speak to them. She further testified that she did not
have a means of returning to the hotel.
       {¶ 30} Nichols conceded on cross-examination that the detectives were "nice" to her
and did not shout at her. Id. at 155. She further acknowledged that they repeatedly told
her they wanted to help her and encouraged her to "look out" for herself." Id.
       {¶ 31} Following the evidentiary hearing, the trial court accepted additional briefing
from the parties on the issues raised at the hearing. In her briefing, Nichols argued that the
entire interview was a custodial interrogation and that all of her statements—both before
and after the Miranda warnings—should be suppressed. Nichols further maintained that
even if the interview began as a voluntary interview, it became custodial once Evans
returned to the interview room at the 7:48 mark as, at that point, the nature of the
questioning changed. In contrast, the state argued that no Miranda warnings were
required because Nichols was never in custody and, even though unnecessary, the Miranda
warnings given were effective.
       {¶ 32} At the August 13, 2019 hearing addressing the parties' additional briefing,
the court issued an oral ruling granting Nichols' motion to suppress in part. The court,
noting that it had reviewed State's Ex. M-1, suppressed all of Nichols' statements made after
the 7:48 mark in the interview. The court reasoned that, prior to that point, "there was no
indication and no interviewing of her culpability and/or knowledge of the event." (Aug. 13,
2019 Tr. at 165.) The court further determined after the 7:48 mark, "the detectives directly
confronted Ms. Nichols about her knowledge and participation in the location of the body
and the ultimate bundling of the body, and the detectives failed to provide Ms. Nichols with
No. 19AP-612                                                                                    9

the appropriate and proper Miranda warnings." Id. at 165-66. The court noted that Nichols
was in a "closed interview room, and it was a clear inquiry into her without the reading of
the Miranda warnings." Id. at 166. The court further averred that any subsequent
advisement of her Miranda rights "does not render the admission of the statements." Id.
at 166.
          {¶ 33} The trial court journalized its oral ruling in an entry filed September 11, 2019
wherein the court stated:
                 Upon reviewing the videotape and the post-hearing
                 memorandums [sic] the Court found [at the August 13, 2019
                 hearing] that at 7:48 of the videotaped interview with Angela
                 Nichols, the detectives began to inquire into Ms. Nichol's [sic]
                 knowledge of the event. However, prior to that time there was
                 no indication and no interviewing of her culpability and or
                 [sic] knowledge of the event. Therefore; [sic] the first 7:48
                 seconds [sic] will be admitted. The court also found that from
                 7:48 to the remainder of the videotaped interview, the
                 detectives conducted a custodial interrogation of the
                 Defendant without first advising the Defendant of her
                 Constitutional Miranda Rights. The Detectives directly
                 confronted Ms. Nichols about her knowledge and
                 participation in the location of the body in a closed interview
                 room until the Defendant's inculpatory statements were
                 solicited. Therefore, the Court will suppress the remainder of
                 the video.

(Sept. 11, 2019 Entry at 2.)
          {¶ 34} The state timely appeals pursuant to Crim.R. 12(K) and R.C. 2945.67(A) and
sets forth one assignment of error for our review:
                 The trial court committed reversible error in suppressing
                 statements.

          {¶ 35} In its single assignment of error, the state argues that the trial court erred in
concluding that statements made by Nichols after the 7:48 mark in the interview were the
result of custodial interrogation requiring Miranda warnings. The state concedes that the
detectives' interview of Nichols was an interrogation. The relevant issue, therefore, is
whether Nichols was in custody at the time she was interrogated. The state maintains that
Nichols was never in custody; Nichols contends she was in custody from the time she was
first contacted by Dishong at the hotel.
No. 19AP-612                                                                                10

       {¶ 36} "Appellate review of a motion to suppress presents a mixed question of law
and fact." State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, ¶ 8. "When considering
a motion to suppress, the trial court assumes the role of trier of fact and is therefore in the
best position to resolve factual questions and evaluate the credibility of witnesses." Id.,
citing State v. Mills, 62 Ohio St. 3d 357, 366 (1992). "Consequently, an appellate court must
accept the trial court's findings of fact if they are supported by competent, credible
evidence." Id., citing State v. Fanning, 1 Ohio St. 3d 19 (1982). "Accepting these facts as
true, the appellate court must then independently determine, without deference to the
conclusion of the trial court, whether the facts satisfy the applicable legal standard." Id.,
citing State v. McNamara, 124 Ohio App. 3d 706, 707 (4th Dist.1997). Therefore, an
appellate court grants deference to the trial court's findings of fact but conducts a de novo
review of whether the trial court applied the appropriate legal standard to those facts. State
v. Soto, 9th Dist. No. 16CA011024, 2017-Ohio-4348, ¶ 5, citing State v. Booth, 151 Ohio
App,3d 635, 2003-Ohio-829, ¶ 12 (9th Dist.).
       {¶ 37} The Fifth Amendment to the United States Constitution, applicable to the
states through the Due Process Clause of the Fourteenth Amendment, provides persons
with a privilege against self-incrimination. State v. Wilcox, 10th Dist. No. 05AP-972, 2006-
Ohio-6777, ¶ 43. The privilege against self-incrimination is also guaranteed by Section 10,
Article 1 of the Ohio Constitution, which provides that "[n]o person shall be compelled, in
any criminal case, to be a witness against himself." Id. To protect this right, a criminal
defendant subject to custodial interrogation by law enforcement must be informed of his or
her constitutional rights to remain silent and to have defense counsel. Miranda, 384 U.S.
at 478-79.
       {¶ 38} The Miranda court defined custodial interrogation as "questioning initiated
by law enforcement officers after a person has been taken into custody or otherwise
deprived of his freedom of action in any significant way." Id. at 444. "A person is
considered in custody for purposes of Miranda when he is placed under formal arrest or
his freedom of action is restrained to a degree associated with a formal arrest." State v.
Simpson, 10th Dist. No. 01AP-757, 2002-Ohio-3717, ¶ 33, citing Minnesota v. Murphy, 465
U.S. 420, 434 (1984). "In determining whether a person's freedom of movement was so
restrained, what is examined is not the subjective views of the person or of the authorities
No. 19AP-612                                                                               11

but the 'objective circumstances' of the questioning." State v. Tullis, 2d Dist. No. 2012-CA-
59, 2013-Ohio-3051, ¶ 9, citing Stansbury v. California, 511 U.S. 318, 323 (1994). The test
is "whether, under the totality of the circumstances, a 'reasonable person would have
believed that he was not free to leave.' " State v. Gumm, 73 Ohio St. 3d 413, 429 (1995),
quoting United States v. Mendenhall, 446 U.S. 544, 554 (1980) (plurality opinion).
       {¶ 39} In State v. Simms, 10th Dist. No. 10AP-1063, 2012-Ohio-2321, this court
noted the decision of the Second District Court of Appeals in State v. Estepp, 2d Dist. No.
16279 (Nov. 26, 1997), which set forth several factors to consider in assessing how an
objectively reasonable person would have understood and interpreted the interrogation.
Simms at ¶ 55. Those factors include: (1) the location of the interrogation, i.e., whether the
defendant was comfortable and in a place a person would normally feel free to leave;
(2) whether the defendant was a suspect at the time the interrogation began; (3) whether
the defendant's freedom to leave was restricted in any way; (4) whether the defendant was
handcuffed or informed he or she was under arrest; (5) whether the defendant was
threatened during the interrogation; (6) whether the defendant was physically intimidated
during the interrogation; (7) whether the police verbally dominated the interrogation;
(8) the defendant's purpose for being at the place where the interrogation occurred;
(9) whether neutral parties were present at any point during the interrogation; and
(10) whether the police took any action to overpower, trick, or coerce the defendant into
making a statement. Id., citing Estepp. Other appellate districts have applied the Estepp
factors in determining the issue of custody. See State v. Carter, 3d Dist. No. 1-10-01, 2010-
Ohio-5189, ¶ 23; State v. Jones, 5th Dist. No. 13 COA 012, 2014-Ohio-1716, ¶ 31-40; State
v. Benson, 11th Dist. No. 2018-A-0054, 2019-Ohio-3234, ¶ 40-49; State v. Tate, 7th Dist.
No. 07 MA 130, 2008-Ohio-3245, ¶ 46-68.
       {¶ 40} In addition to the factors set forth in Estepp, Ohio courts have also
considered: (1) the duration of the interrogation; (2) whether the defendant was released
or arrested at the conclusion of the interrogation; (3) whether the door to the interrogation
room was closed or open, locked or unlocked; (4) whether the defendant requested to leave
the interrogation room; (5) whether law enforcement told the defendant he or she was free
to leave or gave the impression he or she was not free to leave; (6) the positioning of the
defendant and law enforcement in the interrogation room; (7) the circumstances under
No. 19AP-612                                                                                  12

which the defendant appeared at the interrogation (voluntarily or involuntarily); and
(8) whether the defendant was transported to the police station by a police officer. See State
v. Brantley, 9th Dist. No. 27466, 2016-Ohio-4680, ¶ 53, 60-62; State v. Tullis, 2d Dist. No.
2012-CA-59, 2013-Ohio-3051, ¶ 10; State v. Gomez, 12th Dist. No. CA2017-03-035, 2017-
Ohio-8681, ¶ 21; State v. Smith, 12th Dist. No. CA2006-08-030, ¶ 12 (Jan. 20, 2009). In
addition, an officer's statements concerning the nature of the investigation or his or her
beliefs regarding the culpability of the defendant are also relevant in assessing whether the
defendant was in custody when such statements would have affected how a reasonable
person in the defendant's position would perceive his or her freedom to leave. State v.
Greeno, 3d Dist. No. 13-02-46, 2003-Ohio-3687, ¶ 17, citing Stansbury v. California, 511
U.S. 318, 324-25 (1994); State v. Robinson, 6th Dist. No. L-06-1182, 2008-Ohio-3498,
¶ 271.
         {¶ 41} When the record contains evidence of the foregoing factors, the factors must
be examined to determine " 'whether, under the totality of the circumstances a reasonable
person would have believed that he was not free to leave.' " Soto, 9th Dist. No. 16CA011024,
2017-Ohio-4348, at ¶ 11, quoting State v. Dunn, 9th Dist. No. 04CA008549, 2005-Ohio-
1270, ¶ 24.
         {¶ 42} In neither its oral ruling nor its written entry did the trial court specifically
find at what point Nichols was in custody. Although a reasonable interpretation of the trial
court's written statement that "from 7:48 to the remainder of the videotaped interview, the
detectives conducted a custodial interrogation of the Defendant" suggests that the court
found that Nichols was not in custody prior to the 7:48 mark in the interview, the trial court
did not expressly so state. Furthermore, the court's statement is ambiguous as to whether
the reference to "custodial interrogation" related to interrogation, custody, or both.
         {¶ 43} Further, in both its oral ruling and written entry, the trial court made only
two factual findings in support of its decision to suppress the statements Nichols made after
the 7:48 mark in the interview–that the detectives "directly confronted Ms. Nichols about
her knowledge and participation in the location of the body"–and that the interview was
conducted in a "closed interview room." (Aug. 13, 2019 Tr. at 165-66; Sept. 11, 2019 Entry
at 1-2.) However, the evidence presented at the suppression hearing, which included the
videotaped interview, the testimony provided by the state's witnesses, Dishong and Evans,
No. 19AP-612                                                                                   13

and the testimony offered by Nichols, includes numerous additional facts relevant to an
assessment of how an objectively reasonable person in Nichols' position would have
understood and interpreted her circumstances.
       {¶ 44} Further, the trial court's findings of fact contained no analysis or discussion
of the testimony provided by Dishong, Evans, or Nichols. Although the trial acknowledged
in its entry that Dishong and Evans testified on behalf of the state, the court averred that
"[t]he Defendant called no witnesses." (Entry at 1.) This statement is contrary to the
record.
       {¶ 45} Whether a defendant has been subjected to custodial interrogation for
purposes of the Fifth Amendment and Miranda is a fact-intensive inquiry. State v.
Martucci, 9th Dist. No. 28888, 2018-Ohio-3471, ¶ 10, citing State v. Lerch, 9th Dist. No.
26684, 2013-Ohio-5305, ¶ 8; Benson, 11th Dist. No. 2018-A-0054, 2019-Ohio-3234, at
¶ 38. As noted, in reviewing a trial court's suppression ruling, we must accept the trial
court's factual findings if they are supported by competent, credible evidence. Burnside,
100 Ohio St. 3d 152, 2003-Ohio-5372, at ¶ 8. "However, a trial court's findings of fact are
deemed incomplete when they fail to include pertinent facts that were presented during the
hearing and which are necessary to conduct the legal analysis." Soto, 9th Dist. No.
16CA011024, 2017-Ohio-4348, ¶ 10, citing State v. Trivett, 9th Dist. No. 15CA0041-M,
2016-Ohio-8204, ¶ 7-8. In addition, "the findings of fact are incomplete when the trial
court fails to evaluate the credibility of witnesses and resolves questions of fact." Id., citing
State v. Martin, 9th Dist. No. 24812, 2009-Ohio-6948, ¶ 14. A reviewing court "has a
limited standard of review as to the facts and is not permitted to fill-in gaps." Id. at ¶ 10.
The absence of adequate factual findings impedes a reviewing court's ability to determine
the extent to which the facts in the record were considered by the trial court. Martucci at
¶ 9, quoting State v. Purefoy, 9th Dist. No. 27992, 2017-Ohio-79, ¶ 18. In such an instance,
a reviewing court must reverse a trial court's suppression ruling and remand the matter for
the trial court to make factual findings in the first instance. Id., citing Purefoy; Soto at ¶ 17-
18.
       {¶ 46} In the present case, because the trial court has failed to adequately set forth
its findings of fact, including an evaluation of the credibility of all witness who testified at
the suppression hearing, this court cannot properly apply the Burnside directive that we
No. 19AP-612                                                                                14

determine, without deference to the trial court, whether the facts satisfy the applicable legal
standard. "[B]ecause [the trial court's findings of fact] are incomplete, we cannot conclude
that [its] findings of facts as a whole are supported by competent, credible evidence."
Trivett, 9th Dist. No. 15CA0041-M, 2016-Ohio-8204, at ¶ 7. Consequently, we must
conclude that the trial court erred by granting the motion to suppress upon the analysis set
forth in its September 11, 2019 entry. Accordingly, the state's sole assignment of error is
sustained, and the matter is remanded to the trial court to make adequate factual findings,
including credibility determinations, and address the motion to suppress based upon those
findings in the first instance.
       {¶ 47} Having sustained the state's sole assignment of error, we hereby reverse the
judgment of the Franklin County Court of Common Pleas and remand this matter to the
trial court for further proceedings in accordance with law and consistent with this decision.
                                                      Judgment reversed; cause remanded.

                        BEATTY BLUNT and NELSON, JJ., concur.